UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1381


In Re:   DARRELL LAMONT BOSTICK,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:05-cr-00200-WLO)


Submitted:   June 24, 2010                   Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darrell Lamont Bostick, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell     Lamont   Bostick   petitions     for       a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion for reconsideration.          He seeks an order from this

court directing the district court to act.              Our review of the

district court’s docket reveals that the district court denied

Bostick’s motion on April 8, 2010.               Accordingly, because the

district court has recently decided Bostick’s case, we deny the

mandamus petition as moot.         We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in     the      materials

before   the    court   and   argument   would   not   aid   the       decisional

process.

                                                             PETITION DENIED




                                     2